Name: Council Regulation (EEC) No 1433/82 of 18 May 1982 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/32 Official Journal of the European Communities 12 . 6 . 82 COUNCIL REGULATION (EEC) No 1433/82 of 18 May 1982 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion will not enter into force on 1 July 1982 ; whereas, in order not to jeopardize the continuity of the system of aid for dehydrated potatoes , the exist ­ ing arrangements should be continued for the 1982/ 83 marketing year, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Arti ­ cles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas the Commission has submitted to the Council a proposal for a Regulation on the common organization of the market in potatoes, providing in particular for a system of aid for the dehydrated potatoes referred to in Article 1 of Council Regula ­ tion (EEC) No 1 1 17/78 of 22 May 1978 on the com ­ mon organization of the market in dried fodder (3 ), as last amended by Regulation (EEC) No 1782/ 81 (4 ) ; whereas it is envisaged that the draft Regula ­ In the third paragraph of Article 17 of Regulation (EEC) No 1117/78, '30 June 1982 ' is hereby replaced by '30 June 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER (0 OJ No C 104, 26.4. 1982, p . 25 . (2 ) OJ No C 114,6. 5 . 1982, p . 1 . ( 3 ) OJNoL142,30. 5 . 1978, p . 1 . (4 ) OJ No L 176, 1.7 . 1981 , p . 9 .